The plaintiff in error was tried and convicted, and, in accordance with the verdict of the jury, was sentenced to pay a fine of $350 and be confined for 60 days in the county jail on an information charging that in McCurtain county, August 17, 1923, Carl Flanagan did sell one quart of whisky to Willie Morris, Monroe Hilton, and Roscoe Hines.
A reversal of the judgment is asked on the ground that the court erred in admitting certain testimony, and that the verdict is not sustained by sufficient evidence.
The state introduced five witnesses. An examination *Page 173 
of the record shows no exception taken to the rulings of the court on the admission of evidence. The defendant did not testify, and no evidence whatever was introduced on the part of the defense. There can be no doubt as to the sufficiency of the evidence to sustain the conviction.
Finding no prejudicial error, the judgment appealed from is affirmed.
BESSEY, P.J., and EDWARDS, J., concur.